PER CURIAM.
Marshall Williams appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm without prejudice to his filing a timely Florida Rule of Criminal Procedure 3.850 motion that raises the issues of whether the trial court was aware that imposition of the minimum mandatory sentence was discretionary, and whether the imposition of the minimum mandatory sentence violated the prohibition against double jeopardy.
Affirmed.
PATTERSON, C.J, and CAMPBELL, and BLUE, JJ., Concur.